Citation Nr: 0723764	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  07-03 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for seborrhea.

2.  Entitlement to service connection for torn cartilage of 
the left knee.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for a torn quadriceps 
muscle of the left leg.

5.  Entitlement to service connection for small bowel cancer 
with metastasis to the liver, claimed as due to exposure to 
Agent Orange or other herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1967 to August 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from September 2004 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  The 
veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in June 2007.

The issue of entitlement to service connection for small 
bowel cancer with metastasis to the liver is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.

FINDINGS OF FACT

1.  The veteran does not have chronic seborrhea that is 
related to his period of active military service.

2.  The veteran does not have any left knee torn cartilage 
residuals that is related to his period of service.

3.  The veteran's left knee arthritis is not related to his 
period of service.

4.  The veteran does not have any left leg torn quadriceps 
residuals that is related to his period of service.


CONCLUSIONS OF LAW

1.  Chronic seborrhea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303(b) (2006).

2.  Any current residuals of a left knee torn cartilage were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2006).

3.  Left knee arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2006).

4.  Any residuals of a left leg torn quadriceps muscle were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2004, August and December 2005, and March and May 
2006, the RO sent the veteran letters informing him of the 
types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody 


of a Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a January 2007 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Pursuant to 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but : (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided that claimant has the required service or triggering 
event to qualify for that presumption; and (C) indicates that 
the claim disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the veteran was scheduled for a VA 
examination, to which he failed to report.  At his hearing 
before the undersigned, he indicated that he had attempted to 
reschedule this examination, to no avail.  However, after 
reviewing the evidence of record, the Board finds that an 
examination is not necessary in order to decide his claims.  
As will be explained further below, the veteran's claimed 
disorders either were not present in service, are not 
currently present, or have not been related bycompetent 
evidence to his service in any way.  Therefore, there is no 
requirement under the provisions of 38 C.F.R. § 3.159(c)(4) 
for an examination.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since he was provided 
with notification of the Dingess provisions in March and May 
2006.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war and arthritis become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Seborrhea

The veteran's service medical records (SMRs) show that his 
skin was normal at the time of his January 1967 entrance 
examination.  In August 1969, he was seen for complaints of a 
rash in the groin.  He continued to be treated for this 
condition in September 1969.  In February 1971, he was 
treated for seborrhea in the scalp area, which in July 1972 
was noted to be resistant to treatment.  The diagnosis was 
mild seborrhea.  The July 1974 separation examination noted 
that his skin was normal.

Private treatment records developed between 1998 and 2004 
note that his skin was normal.  An August 2005 VA treatment 
note indicates that his skin was clear of chloracne or PCT.  

At his June 2007 videoconference hearing, the veteran 
testified that he had first been treated for a skin condition 
in service.  He said that he has used Selsun for treatment of 
this condition for the past 30 years.

After careful review of the evidence of record, the Board 
finds that entitlement to service connection for seborrhea 
has not been established.  The objective evidence does show 
that the veteran was treated for seborrhea in service.  
However, there is no indication in the record that this 
treatment was the first manifestation of a chronic skin 
disorder.  His skin was noted to be normal at the time of 
separation from service, and there is no suggestion that he 
has been treated for this condition since his discharge from 
service.  In fact, the post-service treatment records have 
shown that his skin is normal.  Therefore, given the silence 
of the objective records, it cannot be found that the veteran 
had developed a chronic skin condition as a result of the 
acute treatment in service.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for seborrhea.

B.  Torn left knee cartilage

A review of the veteran's SMRs does not show any complaints 
of or treatment for a torn left knee cartilage.  The July 
1974 separation examination was within normal limits.

There are no post-service treatment records showing any 
treatment for the residuals of a torn left knee cartilage.  
At his hearing, the veteran testified that he had been 
treated for a torn knee cartilage at Brooks Air Force Base.

Upon careful review of the evidence of record, it is found 
that service connection for the residuals of a torn left knee 
cartilage has not been established.  While the veteran has 
stated that he had suffered a torn cartilage of the left knee 
in service, there is no indication in the objective evidence 
of record that any such injury occurred in service.  Of 
particular significance are the normal July 1974 separation 
examination and the negative post-service treatment records.  
Based upon this evidence, the preponderance of the evidence 
is against the veteran's claim for service connection for 
left knee torn cartilage residuals.

C.  Left knee arthritis

The SMRs do not show any complaints of, or treatment for, 
arthritis of the left knee.  The July 1974 separation 
examination noted that the left knee was within normal 
limits.




The veteran submitted a statement from his private physician, 
Z.W., to the effect that the veteran had been treated for 
left knee pain.  An X-ray showed traumatic degenerative 
osteoarthritis with complete loss of the joint space.

In June 2007, the veteran testified at his personal hearing 
that, about 10 years after service, he had developed 
arthritis in the left knee, which he attributed to the torn 
cartilage sustained in service.

After a careful review of the evidence of record, the Board 
finds that service connection for left knee arthritis has not 
been established.  There is no indication that this disorder 
was present either in service or to a compensable degree 
within one year of his separation.  Nor is there any 
suggestion that the currently diagnosed left knee arthritis 
has been related to any incident incurred in service.  Thus, 
the preponderance of the evidence is against the veteran's 
claim for service connection for left knee arthritis.

D.  Left leg torn quadriceps muscle

The SMRs do not show any complaints of or treatment for a 
torn quadriceps muscle, and the July 1974 separation 
examination was completely within normal limits.

The veteran testified before the undersigned in June 2007.  
He said that he had sustained a torn left leg quadriceps 
muscle while playing football.  He said that it was treated 
with an ACE bandage.  He said that the leg is now weaker and 
atrophied.

Upon careful review of the evidence is record, it is found 
that service connection for a torn left quadriceps muscle has 
not been established.  There is no indication that the 
claimed injury was incurred in service; the SMRs are negative 
for any such injury.  Nor is there any objective indication 
that any quadriceps muscle injury residuals are currently 
present.  The veteran has not sought any treatment for 
claimed residuals since his release from service.  As a 
consequence, given the silence of the record, the 
preponderance of the evidence is against the veteran's claim 
for service connection for left leg torn quadriceps muscles.


ORDER

Entitlement to service connection for seborrhea is denied.

Entitlement to service connection for torn cartilage of the 
left knee is denied.

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for a torn quadriceps 
muscle of the left leg is denied.


REMAND

Initially, it is noted that the veteran had service in 
Vietnam, as is evidenced by his personnel records.  
Therefore, because he had service in Vietnam, his exposure to 
herbicide agents may be presumed.  38 C.F.R. § 3.307(a)(6) 
(2006).

The veteran's SMRs do not show any complaints of or treatment 
for any bowel carcinoma.  His July 1974 separation 
examination was negative.  

The veteran was diagnosed with small bowel carcinoma in 1995.  
The condition had metastasized to the liver.  At his hearing, 
he indicated that it had spread to his lungs.  A private 
physician in June 2007 stated that the veteran had 
progressive carcinoid cancer of the small intestine with 
liver metastasis.  The physician said that, after reviewing 
the medical history and records, it was his conclusion that 
it is at least as likely as not that the veteran's cancer is 
related to his chemical exposure while stationed in Vietnam.  




After reviewing this evidence, the Board has determined that 
an examination is needed before a final determination of the 
claim can be made.  While the veteran's private physician had 
stated that there is an etiological relationship between his 
in-service chemical exposure and his cancer, there is a 
question as to whether this physician was aware of the 
applicable laws and regulations as they relate to the 
evidence of record, particularly those directly pertinent to 
Agent Orange claims.  Therefore, a VA examination may be 
helpful in this case.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran appropriate medical 
examination (e.g., by an oncologist and/or 
gastroenterologist), in order to ascertain 
the etiology of the veteran's diagnosed 
carcinoid of the small intestine.  All 
indicated special studies deemed necessary 
must be conducted.  A complete rationale 
for any opinions expressed must provided.

a.  Specifically, it must be determined 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed disorder (e.g., small bowel 
carcinoma and/or progressive carcinoid 
cancer of the small intestine, with 
liver metastasis), is causally related 
to his service, to include his presumed 
exposure to Agent Orange or other 
herbicide agents, or whether such a 
causal relationship is unlikely (i.e., 
to a degree of probability less than 50 
percent  .


b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it

c.  If it cannot be determined whether 
the veteran's claimed disability is 
causally related to service, on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

d.  All indicated special studies 
deemed necessary must be conducted.  
The examiner must provide a complete 
rationale for all opinions expressed.

2.  After the above-requested development 
has been completed, the veteran's claim 
for service connection for small bowel 
carcinoma with liver metastasis must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


